Citation Nr: 0206351	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-28 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for PTSD.

In January 1997, the Board remanded this matter to the RO for 
further development.  In particular, details were sought from 
the veteran about the stressors to which he claims he was 
exposed.  Upon receipt of such information, the RO was 
instructed to request verification of the information 
provided by the veteran from the United States Army and Joint 
Services Environmental Service Group (now the United States 
Armed Services Center for Research of Unit Records, 
hereinafter USASCRUR).  The RO also provided the veteran a 
Department of Vetean's Affairs (VA) neuropsychiatric 
examination.  

In July 1999, the Board again remanded this matter to the RO 
for further development.  In particular, the RO was 
instructed, based on other information contained in his 
service personnel records, to again seek verification from 
several information sources of the stressors to which the 
veteran claimed he was exposed.


FINDINGS OF FACT

1.  During his service in the United States Navy, the veteran 
was stationed at a Naval air station in Florida, where he 
performed the duties of an aircraft mechanic and aircraft 
inspector.

2.  The veteran was not engaged in combat with an enemy, nor 
was he the recipient of any awards, medals or citations 
indicative of combat service.

3.  The veteran's alleged stressors have not been 
independently verified and cannot be so verified based on the 
information currently in the record.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 1991 & Supp 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from PTSD 
due to stressors to which he was exposed during his active 
military service.  For the reasons and bases discussed below, 
the Board finds that the veteran was not engaged in combat 
and that the noncombat stressors which the veteran has 
described have not been independently verified.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In addition, 38 C.F.R. § 3.304(f), which was effective May 
19, 1993, see 58 Fed.  Reg.  29,109, 29,110 (1993), 
specifically concerns claims for service connection for PTSD.  
The veteran's current claim for service connection for PTSD 
was filed in September 1973.  Since then, there have been 
revisions to the pertinent regulations - not only to 
38 C.F.R. § 3.304(f), but also to the Schedule of Ratings for 
Mental Disorders, contained in 38 C.F.R. Part IV.  Section 
4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).  The rating agency is also required 
to return the report to the examiner for substantiation of 
any diagnoses of mental disorders that do not conform to DSM-
IV, or that are not supported by the findings of the 
examination report.  38 C.F.R. § 4.125; 53 Fed. Reg. 22 
(1988); 61 Fed. Reg. 52696 (1996).

The Board must therefore consider whether or not the veteran 
will be prejudiced by the application of revised regulations, 
or by the interpretation of these and other regulations by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997), which is discussed below.  Where the law or 
regulation changes after a claim has been filed or reopened, 
the version most favorable to the appellant should apply.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the veteran's essential problem is not that he lacks 
a proper diagnosis.  In fact, the evidentiary record reveals 
the diagnosis of PTSD on several occasions.

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App.  190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military occupational specialty (MOS) the 
veteran had; when, if, and how other service personnel died, 
and the names of the deceased; whether any unit(s) to which 
the veteran was assigned actually engaged the enemy in 
combat, etc.  Such evidence is typically found in the service 
personnel records, on the veteran's Form DD 214, and in unit 
histories and morning reports.  The only medical evidence 
that could provide such information would be those records 
compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

The veteran's service personnel records indicate that he had 
service in the United States Navy.  He underwent boot camp 
training at Great Lakes, Illinois.  Thereafter, he was 
assigned to a flight training squadron based at a Naval air 
station in Florida, where he remained until his separation 
from service.  According to the veteran's statements and 
testimony, his duties included aircraft maintenance and 
inspection.  Service personnel records do not show that the 
veteran was awarded a combat-related citation.  The veteran 
does not contend, nor does the record otherwise show, that he 
was engaged in combat.  The Board finds that he was not.

The veteran's service medical records show that he underwent 
a psychiatric examination in August 1967.  He had complaints 
of being depressed and nervous.  He wanted to go home.  After 
an examination, a psychiatrist reported that no psychiatric 
diagnostic label was appropriate.  The veteran spent one day 
in a psychiatric ward of a hospital in February 1968 after he 
had been informed that he was being processed for dismissal 
from service.  He had reported to sick call hyperventilating, 
agitated, and crying.  The following day, the veteran was 
"doing better."  He was discharged with a prescription of 
Librium and instructed to return to sick call whenever 
needed.  At the time of his medical examination for 
separation from service, an examiner reported a psychiatric 
assessment of clinically normal.

After his separation from service, the veteran had treatment 
for alcoholism and depression.  In July 1982, he was 
hospitalized and treated for chronic alcohol abuse.  He was 
admitted to a private hospital in September 1982 for 
treatment of alcoholism and depression with suicidal 
ideation.  VA outpatient treatment records show treatment for 
depression in 1986 and 1987.

The reported diagnosis after a VA neuropsychiatric 
examination in November 1987 was history of continuous 
alcohol abuse, recurrent episodes of major depression, and 
history of generalized anxiety disorder.

The veteran was hospitalized at a VA medical center in April 
1993 after a suicide attempt.  The diagnosis reported in the 
hospital summary was mild, recurrent major depression.

Pursuant to a claim filed in September 1993, the veteran 
underwent another VA neuropsychiatric examination in November 
1993.  The examiner noted the veteran's history of multiple 
hospitalizations for treatment of alcoholism and depression.  
During the examination, the veteran told the examiner that he 
was bothered by depression and PTSD.  He described several 
in-service stressors.  The examiner reported a diagnosis of 
recurrent major depression and history of alcohol abuse.  The 
examiner commented that it was "strange" that the veteran 
had not reported his purported PTSD-related complaints to 
other psychiatrists.  The examiner further commented that if 
the events alluded to by the veteran occurred as he described 
them, then the examiner could make a diagnosis of delayed 
PTSD.

In the December 1993 rating decision from which this appeal 
was initiated, the RO denied entitlement to service 
connection for PTSD and reasoned that the veteran had not 
engaged in combat and that there was no independent 
verification of the stressors to which the veteran claims he 
was exposed during his active service.

More recently dated medical records show diagnoses of and 
treatment for complaints and symptoms diagnosed as PTSD.  
Such treatment includes hospitalizations in April 1996, and 
continuing VA outpatient treatment.  In a letter dated in 
September 1996, the director of a VA PTSD treatment program 
reported that the veteran had symptoms supporting a diagnosis 
of PTSD.  Further, according to the author of the letter, the 
veteran had witnessed the death of a close friend who walked 
into a spinning aircraft propeller.  According to the author, 
the veteran's  reaction was of helplessness, a sense of 
responsibility, and intractable feelings of guilt and shame.  
He currently was impaired by nightmares and intrusive 
thoughts, emotional lability, and shortened attention span, 
all of which were related to his PTSD.

The veteran underwent a VA neuropsychiatric examination in 
August 1998, the purpose of which was to clarify the 
diagnosis of the veteran's complaints and symptoms.  
According to the examiner, the veteran denied symptoms of 
anxiety, hyperarousal, and flashbacks, but admitted to having 
chronic depression for many years.  After reviewing the 
veteran's history, the examiner noted that the veteran had 
been treated predominantly for symptoms that were diagnosed 
as major depression.  After a mental status examination, the 
examiner reported diagnoses of history of major depression in 
remission and dysthymia.

In this case, although the record contains several different 
psychiatric diagnoses, the claim before the Board concerns 
only entitlement to service connection for PTSD.  The Board 
concludes that the veteran is not entitled to service 
connection for PTSD because he was not engaged in combat, and 
the alleged stressors have not otherwise been verified. 

The veteran has alleged that he was exposed to the following 
noncombat stressors:  1) During boot camp, he discovered the 
body of a friend who had hanged himself in a barracks laundry 
room; 2) while stationed in Florida, he discovered the body 
of a friend who committed suicide by slitting his wrists in a 
shower; 3) he witnessed the death of a fellow serviceman with 
whom he regularly worked when the serviceman walked into a 
spinning aircraft propeller; 4) while searching the wreckage 
of a nighttime airplane crash with two persons aboard, he 
discovered the decapitated head of an officer with whom he 
was acquainted.  For convenience, these stressors will be 
referred to by the numbers preceding them.

Pursuant to a request from the RO, in March 1997, the veteran 
submitted a statement describing some his claimed stressors.  
He provided no details concerning stressor 1.  Regarding 
stressor 2, he identified the suicide victim as a man named 
Thomas from Louisiana with a rank of E-3.  Regarding the date 
of the suicide, the veteran reported that it happened between 
December 1966 and September 1968.  Although asked to do so, 
the veteran did not provide the names of witnesses to the 
event.  Regarding stressor 3, the veteran reported that the 
incident occurred between December 1967 and September 1968.  
He identified the victim as a man they called "Rep" who had 
a rank of E-2.  In response to an inquiry about the identity 
of witnesses, the veteran there were "two other men" 
preflighting aircraft at the same time, and a "Less 
Tucker", an E-5 assigned to a different unit.  Concerning 
stressor 4, the veteran's answer to the date of the incident 
was between September 1967 and 1968 approximately.  According 
to the veteran, the name and rank of the crash victim with 
whom he was acquainted was Lt. (J.G.) Herst.  The veteran did 
not provide the names of witness but rather responded 
generally that the incident was witnessed by the officer in 
charge and another member of the clean up crew.

The RO submitted the veteran's responses to USASCRUR.  In 
response, USASCRUR provided the RO with copies of 
chronologies and narratives of events at the Naval air 
station to which the veteran was assigned covering 1967 and 
1968.  Nothing contained in these documents verify any of the 
stressors to which the veteran claims he was exposed.

Pursuant to the Board's July 1999 Remand, the RO made another 
inquiry for verification of stressors to the USASCRUR, as 
well as an inquiry to the United States Navy Judge Advocate 
General.  In response, the Judge Advocate General provided 
details of an investigation of the hanging death of a seaman 
recruit on January 2, 1968.  The recruit was stationed at the 
training center at Great Lakes, Illinois, but was on leave at 
the time of his death.  He was found hanged from a tree in 
Arlington, Virginia, where his parents lived.  USASCRUR 
provided the RO with a 1967 history of the Recruit Training 
Command of the Naval Training center at Great Lakes, 
Illinois.  The death by suicide of the same recruit is noted 
under "Special Topics."  No other deaths by suicide were 
noted.

USASCRUR also provided unit histories of the training 
squadron to which the veteran was assigned while he served in 
Florida.  The documents mention four fatal aircraft 
accidents.  One such accident was a night flight in August 
1967 in which the sole occupant was an Ensign named Kaufman.  
A Lieutenant (junior grade) flight instructor named Jones was 
killed during a training flight in March 1968.  Two Ensign 
flight students were killed in separate aircraft accidents in 
March and June 1968.  There were no accidents involving a 
Lieutenant Herst.  The unit chronologies and narrative 
histories for 1967 and 1968 make to reference to a suicide 
death of an enlisted man or the death of any personnel due to 
a flight line accident.

The Board has considered the testimony given by the veteran 
at a hearing before a hearing officer at the RO in September 
1994, as well as his written statements.  However, the 
veteran's testimony is insufficient as verification of a 
noncombat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, the veteran's inability to provide even 
minimal details of the alleged stressors - such as the dates, 
the full names of the personnel involved, and the identity of 
witnesses -- detracts from the probative value and casts 
doubt on the credibility of his testimony and statements.  
Finally, the Board notes that the absence of evidence of 
these alleged stressor events, coupled with the information 
that has been disclosed about casualties, etc., in the 
pertinent records and reports, also detracts from the 
probative value and casts doubt on the credibility of the 
veteran's testimony and statements.  In short, the deaths 
described by the veteran, if they occurred as he reports, 
should have been verifiable.  That they are not verified, 
despite diligent efforts to do so, suggests that they did 
not, in fact, occur as he describes.

The Board has also considered the lay statements submitted by 
the veteran.  Such statements are not probative of whether 
the veteran was exposed to the stressors he has alleged.

After considering all of the evidence, the Board finds that 
the veteran was not a participant in a fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
Board concludes that he was not engaged in combat with the 
enemy for purposes of the application of 38 U.S.C.A. 
§ 1154(b).  As to the noncombat stressors to which he has 
alleged he was exposed, his testimony, without further 
corroboration, is also insufficient to support the occurrence 
of such stressors. As no combat service  is established, his 
lay testimony, by itself, will not be sufficient to establish 
the occurrence of the stressful events.  The record must also 
contain independent, credible evidence supporting the 
veteran's allegations regarding the existence or occurrence 
of these events.  Cohen, at 142 (citing Moreau, 9 Vet. App. 
at 395 and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
This corroborating evidence may be derived from any source, 
including lay statements of persons who served with the 
veteran, as well as service records.  Cohen, at 147 (citing 
38 C.F.R. § 3.304(f) (1996); Moreau, 9 Vet. App. at 395; 
Doran, 6 Vet. App. at 290).

In summary, based on a review of the entire record, the Board 
finds that the stressors to which the veteran claimed he was 
exposed have not been verified.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the grant of service connection for PTSD.  38 U.S.C.A.  §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas, supra.  In this case, the Board finds that 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the December 1993 rating decision that the evidence did not 
independently verify the claimed noncombat stressors.  
Similarly, in the May 1994 statement of the case (SOC), he 
was informed of the need for evidence  to verify the 
stressors to which he claimed exposure.  This is the key 
issue in this case, and the rating decision, with the SOC and 
the supplemental SOC's, informed the appellant of the needed 
evidence.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A.  The appellant has been examined by VA in connection 
with this claim.  The RO also requested and obtained VA and 
non-VA medical records, and has obtained the veteran's 
available service medical records from the National Personnel 
Records Center.  

In this regard, the Board notes that the record suggests the 
existence of additional records in the possession of a 
Federal agency.  The record contains a copy of a 1989 
decision in which an administrative law judge determined that 
the veteran was eligible to receive disability benefits 
administered by the Social Security Administration.  Included 
in the decision is a summary of the evidence considered.  
That evidence indicated that the veteran had disability from 
a mental disorder which had been variously diagnosed and 
major depressive disorder and bipolar disorder.  The evidence 
summary contains no mention of PTSD or the occurrence of an 
in-service stressor.

The Board also notes that the record identifies a source of 
private mental health treatment during the period from June 
1996 to April 1998.  The associated clinical notes have not 
been obtained.  Also, not all clinical records associated 
with the veteran's VA hospitalizations during the 1980's and 
his PTSD treatment at a VA medical center in Montrose, New 
York,  in 1996 have been obtained.  However, the issue in 
this case is not whether the veteran has been diagnosed with 
and treated for PTSD.  Rather, the issue is whether the 
occurrence of stressors he claims have been independently 
verified.  Even if there were a reference in such records to 
the stressors claimed by the veteran and a diagnosis of PTSD 
by a physician who accepted the veteran's assertion of such 
stressors, this would be insufficient to verify the 
occurrence of the stressors.  Cohen, supra at 145 (1997); 
Moreau, supra at 395-396 (1996).

Therefore, in the circumstances of this case, a remand to 
obtain clinical records would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

